 



         

FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
October 12, 2006, by and between FIRST INTERSTATE BANCSYSTEM, INC., a Montana
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 30, 2005, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 4.10 (d) is hereby deleted in its entirety, and the following
substituted therefor:
     “4.10 (d) Borrower on a consolidated basis, and for bank subsidiary on an
individual basis, must maintain its categorization as Well Capitalized as
defined by regulatory agencies having jurisdiction, which, pursuant to
Section 38 of the Federal Deposit Insurance Act (created by Section 131 of the
Federal Deposit Insurance Corporation Improvement Act (FDICIA) of 1991)
(entitled “Prompt Corrective Action”) (herein, “Section 38”), considers an
institution “Well Capitalized”, among other things, if its Total Risk-Based
Capital Ratio equals or exceeds 10%, its Tier 1 Risk-Based Capital equals or
exceeds 6% and its Leverage equals or exceeds 5%. As used herein, “Total
Risk-Based Capital Ratio”, “Tier 1 Risk-Based Capital” and “Leverage” shall be
defined and calculated in conformity with Section 38.”
     2. Section 5.6 is hereby deleted in its entirety, and the following
substituted therefor:
     “SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, where the aggregate amount of such dividend,
distribution in any fiscal year so long as not in excess of fifty percent (50%)
of Borrower’s consolidated net income for said fiscal year.”
     3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

-1-



--------------------------------------------------------------------------------



 



     4. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                      FIRST INTERSTATE BANCSYSTEM, INC.       WELLS FARGO BANK,
     NATIONAL ASSOCIATION    
 
                   
By:

Title:
  /s/ Abram M. Stevens
 

Senior Vice President, Finance       By:   /s/ David Schmaltz
 
David Schmaltz
Vice President    
 
                   
By:
  Abram M. Stevens
 
               
 
                    Title: Senior Vice President, Finance                

-2-